                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                       CHARLESTON DIVISION- IN ADMIRALTY


In the matter of the Complaint of            )       Civil Action No.: 2:18-cv-02396-DCN
MORAN ENVIRONMENTAL                          )
RECOVERY, LLC, as the owner of the           )
Vessel “Miss June” and her engines,          )   Local Rule 26.03 Disclosures
Tackle, appurtenances, etc.                  )   of Claimant Penny J. Barnett as
                                             )   Personal Representative of the Estate of
For exoneration from, or limitation of,      )   Edward Barnett
Liability,                                   )
__________________________________           )

       Penny J. Barnett, Personal Representative of the Estate of Edward Barnett (“Claimant”)

responds to Rule 26.03 of the Federal Rules of Civil Procedure as follows:

       (1)      A short statement of the facts of the case.

       Response: On July 6, 2018, Edward Barnett died in a boating incident that occurred on

the Cooper River. The vessel (“Miss June”) struck a seawall and Mr. Barnett was pronounced dead

at the scene.

       (2)      The names of fact witnesses likely to be called by the party and a brief

summary of their expected testimony.

       Response:

       a)       Penny J. Barnett
                172 George Keen Drive
                Summerville, SC 29483

       Claimant has knowledge and information regarding the injuries and damages at issue in the
       action.

       b)       Christopher Barnett
                229 Woodbrook Way
                Moncks Corner, SC 29461

       Christopher Barnett has knowledge and information regarding the injuries and damages at
       issue in the action.
c)     Todd Barnett
       106 Churchill Court
       Richmond Hill, GA 31324

Todd Barnett has knowledge and information regarding the injuries and damages at issue
in the action.

d)     Officer Thomas Wallace
       North Charleston Police Department

Officer Thomas Wallace has knowledge and information regarding the subject incident.

e)     Officer James Scott Parker
       North Charleston Police Department

Officer James Scott Parker has knowledge and information regarding the subject incident.

f)     Firefighter Richard Roland Dube
       North Charleston Fire Department

Firefighter Richard Roland Dube has knowledge and information regarding the subject
incident.

g)     Firefighter Michael J. Bowers
       North Charleston Fire Department

Firefighter Michael J. Bowers has knowledge and information regarding the subject
incident.

h)     Lieutenant Bryan Johnson
       United States Coast Guard

Lieutenant Bryan Johnson has knowledge and information regarding the subject
incident

i)     EMT Seth Croutcher
       Charleston County EMS

EMT Seth Croutcher has knowledge and information regarding the subject incident.

j)     EMT Hannah Williams
       Charleston County EMS

EMT Hannah Williams has knowledge and information regarding the subject incident.
       (3)     The names and subject matter of expert witnesses (if no witnesses have been

identified, the subject matter and field of expertise should be given as to experts likely to be

offered)

       Response: At this time, Claimant has not determined the experts who will be utilized in

this matter. Claimant anticipates that experts may be utilized in the area of vessel seaworthiness.

       (4)     A summary of the claims or defenses with statutory and/or case citations

supporting the same.

       Response: The claim is based general maritime law and related statutory laws regarding

vessels.

       (5)     Absent special instructions from the assigned judge, the parties shall propose

dates for the following deadlines listed in Local Civil Rule 16.02.

               (a)     Exchange of Fed. R. Civ. P. 26(a)(2) expert disclosures;

               (b)     Completion of discovery.

       Response:

       (a)     In accordance with the parties’ Consent Amended Scheduling Order submitted to

               the Court concurrent with the filing of the Joint Rule 26(f) Report, the following

               disclosure dates have been proposed:

                       Plaintiff-in-Limitation: April 26, 2019

                       Claimant: May 31, 2019

       (b)     In accordance with the parties’ Consent Amended Scheduling Order submitted to

               the Court, the parties have proposed completion of discovery by September 27,

               2019.
       (6)     The parties shall inform the Court whether there are any special

circumstances which would affect the time frames applied in preparing the scheduling

order. See generally Local Civil Rule 16.02(c) (Content of Scheduling Order).

       Response: Claimant may pursue separate claims against Plaintiff and third-parties

responsible for the subject incident. The parties agree to submit a Consent Amended Scheduling

Order concurrent with the filing of their Joint Rule 26(f) Report.

       (7)     The parties shall provide any additional information requested in the Pre-

Scheduling Order (Local Civil Rule 16.01) or otherwise requested by the assigned judge.

       Response: None.

                                                     Joye Law Firm, LLP

                                                       s/Christopher J. McCool_____________
                                                     Christopher J. McCool (Federal ID: 5747)
                                                     5861 Rivers Avenue
                                                     North Charleston, SC 29401
                                                     Office: 843-554-3100
                                                     cmccool@joyelawfirm.com

                                                     O’Shea Law Firm, LLC

                                                     s/Brooklyn A. O’Shea
                                                     Brooklyn A. O’Shea (Federal ID: 12681)
                                                     Ian R. O’Shea (Federal ID: 11879)
                                                     1120 Folly Road
                                                     Charleston, SC 29412
                                                     843-805-4943 office
                                                     brook@theoshealawfirm.com
                                                     ioshea@theoshealawfirm.com

                                                     Attorneys for Penny J. Barnett as Personal
                                                     Representative of the Estate of Edward
                                                     Barnett



North Charleston, South Carolina
December 11, 2018
                         CERTIFICATE OF SERVICE

I hereby certified that I have mailed a copy of the above and foregoing to counsel of

record in said proceeding to his/her office with sufficient postage attached

this 11th day of December, 2018.


                                      ______s/Christopher J. McCool_____________
